DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        RONALD D'AGOSTINO,
                             Appellant,

                                    v.

               AMERICAN HOME ASSURANCE COMPANY,
                           Appellee.

                              No. 4D20-2372

                          [November 18, 2021]

   Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Susan Lubitz, Senior Judge, and Glenn D. Kelley, Judge;
L.T. Case No. 50-2013-CA-011253-XXXX-MB.

  Erin Pogue Newell of Erin Pogue Newell, PLLC, Fort Lauderdale, for
appellant.

   Sharon C. Degnan of Kubicki Draper, Orlando, for appellee.

PER CURIAM.

   Affirmed.

WARNER, GERBER and LEVINE, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.